Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 allowable. The restriction requirement as set forth in the Office action mailed on 4/2/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/2/21 is withdrawn.  Claim 4, directed to a non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Clarke on 7/1/22.

The application has been amended as follows: 
 	1. (Currently Amended) A substrate processing device comprising: a gas supply unit; and a substrate supporting unit below the gas supply unit, wherein the substrate supporting unit comprises: a base; a first protrusion adjacent to a periphery of the base and protruding to a first height; and a second protrusion adjacent to a center of the base and protruding to a second height less than the first height, wherein an upper surface of the first protrusion comprises a contact surface that comes into contact with an edge of a substrate to be processed, and wherein the second protrusion has an upper surface lower than the contact surface of the first protrusion, wherein the substrate supporting unit is configured to: support the substrate to be processed through the contact surface of the first protrusion during a first operation of the substrate processing device, and support the substrate to be processed through both of the contact surface of the first protrusion and the upper surface of the second protrusion during a second operation of the substrate processing device, wherein active species are formed when an electric power is supplied between the gas supply unit and the substrate supporting unit, and wherein the second protrusion is configured to relocate the active species adjacent to the second protrusion such that the active species are arranged around a center of the substrate to be processed, wherein the substrate processing device further comprises a suction force generator generating a suction force such that a backside of the substrate to be processed faces the base, wherein, when the substrate to be processed is deformed due to the suction force, the deformed substrate is in line contact with the first protrusion and at the same time in contact with the second protrusion so that the line contact of the substrate by the first protrusion is maintained to prevent flow of reactive gas into the backside of the substrate to be processed and the second protrusion supports the substrate to be processed during the deformation.
 	15. (Currently Amended) A substrate processing device comprising: a substrate supporting unit having a contact surface that comes into contact with an edge of a substrate to be processed, wherein the substrate supporting unit is configured to support the substrate to be processed, wherein the substrate supporting unit comprises: a first protrusion comprising an upper surface having the contact surface; and a second protrusion having an upper surface lower than the contact surface of the first protrusion, wherein the substrate supporting unit is configured to: support the substrate to be processed through the contact surface of the first protrusion during a first operation of the substrate processing device, and support the substrate to be processed through both of the contact surface of the first protrusion and the upper surface of the second protrusion during a second operation of the substrate processing device, wherein active species are formed when an electric power is supplied between the gas supply unit and the substrate supporting unit, and wherein the second protrusion is configured to relocate the active species adjacent to the second protrusion such that the active species are arranged around a center of the substrate to be processed, wherein the substrate processing device further comprises a suction force generator generating a suction force, wherein, when the substrate to be processed is deformed due to the suction force, the deformed substrate is in line contact with the first protrusion and at the same time in contact with the second protrusion so that the line contact of the substrate by the first protrusion is maintained to prevent flow of reactive gas into the backside of the substrate to be processed and the second protrusion supports the substrate to be processed during the deformation.

8, 9, 12-14, 17. (canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments filed on 5/12/22 are persuasive. Furthermore, the cited prior art of record does not fairly teach or suggest A substrate processing device comprising: a gas supply unit; and a substrate supporting unit below the gas supply unit, wherein the substrate supporting unit comprises: a base; a first protrusion adjacent to a periphery of the base and protruding to a first height; and a second protrusion adjacent to a center of the base and protruding to a second height less than the first height, wherein an upper surface of the first protrusion comprises a contact surface that comes into contact with an edge of a substrate to be processed, and wherein the second protrusion has an upper surface lower than the contact surface of the first protrusion, wherein the substrate supporting unit is configured to: support the substrate to be processed through the contact surface of the first protrusion during a first operation of the substrate processing device, and support the substrate to be processed through both of the contact surface of the first protrusion and the upper surface of the second protrusion during a second operation of the substrate processing device, wherein active species are formed when an electric power is supplied between the gas supply unit and the substrate supporting unit, and wherein the second protrusion is configured to relocate the active species adjacent to the second protrusion such that the active species are arranged around a center of the substrate to be processed, wherein the substrate processing device further comprises a suction force generator generating a suction force such that a backside of the substrate to be processed faces the base, wherein, when the substrate to be processed is deformed due to the suction force, the deformed substrate is in line contact with the first protrusion and at the same time in contact with the second protrusion so that the line contact of the substrate by the first protrusion is maintained to prevent flow of reactive gas into the backside of the substrate to be processed and the second protrusion supports the substrate to be processed during the deformation, as cited in claim 1 and a substrate processing device comprising: a substrate supporting unit having a contact surface that comes into contact with an edge of a substrate to be processed, wherein the substrate supporting unit is configured to support the substrate to be processed, wherein the substrate supporting unit comprises: a first protrusion comprising an upper surface having the contact surface; and a second protrusion having an upper surface lower than the contact surface of the first protrusion, wherein the substrate supporting unit is configured to: support the substrate to be processed through the contact surface of the first protrusion during a first operation of the substrate processing device, and support the substrate to be processed through both of the contact surface of the first protrusion and the upper surface of the second protrusion during a second operation of the substrate processing device, wherein active species are formed when an electric power is supplied between the gas supply unit and the substrate supporting unit, and wherein the second protrusion is configured to relocate the active species adjacent to the second protrusion such that the active species are arranged around a center of the substrate to be processed, wherein the substrate processing device further comprises a suction force generator generating a suction force, wherein, when the substrate to be processed is deformed due to the suction force, the deformed substrate is in line contact with the first protrusion and at the same time in contact with the second protrusion so that the line contact of the substrate by the first protrusion is maintained to prevent flow of reactive gas into the backside of the substrate to be processed and the second protrusion supports the substrate to be processed during the deformation, as cited in claim 15.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718